Citation Nr: 0005029	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to secondary service connection for injuries 
sustained as a result of VA treatment in August 1995 for the 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William A. McCourt, Jr., 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating action in 
which the RO denied service connection for a skin disorder 
and cervical lymphadenitis, claimed as due to exposure to 
herbicide agents, and also from a June 1997 rating action in 
which the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for injuries reportedly 
sustained as a result of VA treatment at the Beckley, West 
Virginia VAMC in August 1995.  The veteran appealed all three 
issues.  

In a May 1998 decision, the Board remanded the case to afford 
the veteran a Travel Board hearing before a member of the 
Board.  The veteran was afforded a videoconference hearing 
before the undersigned, in lieu of a Travel Board hearing, in 
November 1998.  

By decision of July 1999, the Board denied service connection 
for a skin disorder and cervical lymphadenitis, claimed as 
due to exposure to herbicide agents.  The issue involving 
injuries reportedly sustained as a result of VA treatment in 
August 1995 was recharacterized as a claim for secondary 
service connection and remanded to the RO for initial 
consideration.  The case has now been returned to the Board 
for further appellate consideration.

By letter of September 1999, the veteran's representative 
appears to have raised the issue of entitlement to service 
connection for disability resulting from alcohol or drug 
abuse.  The RO has not adjudicated this issue, either on a 
direct or secondary basis, and it is referred back for 
appropriate action.


FINDING OF FACT

The veteran's claim of secondary service connection for 
injuries sustained as a result of VA treatment for his 
service-connected PTSD in August 1995 is not plausible.


CONCLUSION OF LAW

The claim of entitlement to secondary service connection for 
injuries sustained as a result of VA treatment for a service-
connected disability is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is a continuity of symptomatology since service.  38 
C.F.R. § 3.303(b) (1999).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in or aggravated by 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection may also be granted for disability which 
is proximately due to or the result of already service-
connected disease or injury.  38 C.F.R. § 3.310 (1999).  
Secondary service connection may also be established for 
additional disability resulting from aggravation by a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
injuries resulting from VA treatment of service-connected 
PTSD.  A well-grounded claim is one which is plausible.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If the veteran has not presented a well-grounded 
claim, then that claim must fail and there is no further duty 
to assist in the development of the claim.  Id.  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Furthermore, the evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Id.  Generally, in order for a claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
addition, the Court has also stated that when it is contended 
that a service-connected disability caused or made worse 
another disability, competent medical evidence of a 
relationship between the two disabilities must be submitted 
to establish a well-grounded claim.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion, the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Following a review of the claims folder, the Board finds that 
the veteran's claim of secondary service connection for 
injuries resulting from VA treatment in August 1995 for 
service-connected PTSD is not well grounded.  It was noted in 
the July 1999 Board remand that it was the veteran's 
contention that he had been prescribed an increased dose of 
Valium on August 1, 1995 for treatment of his service-
connected PTSD despite the fact that he was intoxicated.  
Thereafter, on August 13, 1995, the veteran jumped from a 
cliff into a lake and sustained serious injuries including a 
skull fracture, facial fractures, and blunt chest and 
abdominal injuries.  The veteran maintained that the VA 
physician should not have given him Valium on August 1, 1995 
when he was drinking.

Because the veterans is claiming additional disability as a 
result of treatment for a service-connected disability (as 
opposed to a non-service-connected disability for which a 
claim under the provisions of 38 U.S.C.A. § 1151 would have 
been the proper avenue for relief), the issue was 
recharacterized and remanded for consideration by the RO as a 
claim for secondary service connection under 38 C.F.R. 
§ 3.310(a).

The evidence shows that on VA psychiatric examination in 
April 1995, there was no evidence of psychosis or a thought 
disorder elicited.  The veteran indicated that he had stopped 
drinking in January 1995.  He was being followed in the VA 
mental health clinic and medication was being administered 
for depression.

A VA treatment notation from August 1, 1995 indicated that 
the veteran was "doing about the same."  He reported that 
he was staying away from drugs and alcohol.  The veteran was 
upset about his Valium being decreased.  He was willing to 
consider being on some other medications.  The examiner had 
discussed the drug Depakote with the veteran.  The veteran 
was not too happy about the medication change, but he was 
willing to cooperate.  He reported becoming very upset when 
he was labeled as a drug addicted alcoholic.  The veteran was 
trying to stay away from some individuals who were trying to 
take advantage of him.  Overall, he reported that he was 
learning to cope.  On evaluation, the veteran was pleasant 
and cooperative.  He was oriented to time, place and person.  
There was no evidence of any active hallucinations or 
delusions.  Attention and concentration were normal.  Memory, 
recall and judgment were intact.  The veteran denied being 
actively suicidal or homicidal.  The examiner noted that it 
was decided to cut down on the veteran's Valium to 5 mg three 
times a day.  Zoloft was continued and Valproic was started.  
The veteran was advised of the side effects of the 
medications including the possibility of bone marrow 
suppression.  The veteran was advised to contact the examiner 
if he had a rash or sore throat.  The veteran verbalized his 
understanding.  The veteran was scheduled to return to the 
clinic in 2 months.  

An August to September 1995 summary from Charleston Area 
Medical Center shows that the veteran had been admitted on 13 
August after diving from 75 feet.  He had multiple fractures 
including skull, facial bones and maxilla.  He was admitted 
to the intensive care unit.  A toxicology evaluation 
conducted on 13 August 1995 showed the presence of alcohol, 
benzodiazepine, opiates and THC. 

A November 1995 VA treatment notation shows that the veteran 
had started drinking again in August.  There was an incident 
when the veteran blacked out and fell off a cliff.  

The evidence of record does not support the factual premise 
surrounding the veteran's allegation in this case.  The April 
1995 VA examination report and the August 1, 1995 VA mental 
health treatment notation show that the veteran had 
consistently reported that he had stopped drinking since 
January 1995.  Contrary to the veteran's contention that the 
VA examiner gave him Valium on 1 August despite the fact that 
he was intoxicated, the treatment notation shows that the 
veteran had reported that he was staying away from drugs and 
alcohol.  A decreased dosage of Valium was prescribed.  The 
toxicology report at Charleston Area Medical Center on 13 
August, immediately after the veteran's accident, showed high 
levels of alcohol and the presence of other drugs.  

In short, there is no medical evidence or medical opinion 
that would demonstrate any relationship whatsoever between 
the veteran's service-connected PTSD, or the administration 
of Valium, and the veteran's injuries suffered in August 
1995.  Likewise, there is no medical evidence or medical 
opinion suggesting that any injuries were made worse as a 
result of the medication prescribed for the veteran's 
service-connected PTSD.  Consequently, the claim of secondary 
service connection for injuries claimed to have resulted from 
VA treatment of a service-connected disability in August 1995 
is not well grounded and the appeal is denied.


ORDER

Secondary service connection for injuries sustained as a 
result of VA treatment for a service-connected disability in 
August 1995 is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

